Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 18-21, 24, 26-27, 30, 32-33, 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant arguments are persuasive and the prosecution history is evidence of reasons for allowance showing the prior art of record does not teach the claimed limitations of the independent claims.
The prior art fails to disclose “create a set-up request message by including a first one of a matching pair of identifiers in a payload of the set-up request message; create a discovery message by including a second one of the matching pair of identifiers in a payload of the discovery message and by including a port identifier in a source field of the discovery message, wherein the matching pair of identifiers allows pipelining of the set-up request message and the discovery message without receiving acknowledgement of reception of the set-up request message; transmit the set-up request message to a first port of a server device; after transmitting the set-up request message to the first port of the server device but before receiving an acknowledgement of reception of the set-up request message from the server device, transmit the discovery message to a second port of the server device from a port of the network client device identified by the port identifier in the source field of the discovery message; and receive, at the port of the network client device identified by the port identifier in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY G TODD/Primary Examiner, Art Unit 2457